

	

		II

		Calendar No. 8

		109th CONGRESS

		1st Session

		S. 63

		[Report No. 109-1]

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Bingaman (for

			 himself and Mr. Domenici) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		

			February 16, 2005

			Reported by Mr.

			 Domenici, with amendments

			Omit the part struck through and insert the part

			 printed in italic

		

		A BILL

		To establish the Northern Rio Grande

		  National Heritage Area in the State of New Mexico, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Northern Rio Grande National Heritage

			 Area Act.

		2.Congressional

			 findingsThe Congress finds

			 that—

			(1)northern New Mexico encompasses a mosaic of

			 cultures and history, including eight Pueblos and the descendants of Spanish

			 ancestors who settled in the area in 1598;

			(2)the combination of cultures, languages,

			 folk arts, customs, and architecture make northern New Mexico unique;

			(3)the area includes spectacular natural,

			 scenic, and recreational resources;

			(4)there is broad support from local

			 governments and interested individuals to establish a National Heritage Area to

			 coordinate and assist in the preservation and interpretation of these

			 resources;

			(5)in 1991, the National Park Service study

			 Alternative Concepts for Commemorating Spanish Colonization identified several

			 alternatives consistent with the establishment of a National Heritage Area,

			 including conducting a comprehensive archaeological and historical research

			 program, coordinating a comprehensive interpretation program, and interpreting

			 a cultural heritage scene; and

			(6)establishment of a National Heritage Area

			 in northern New Mexico would assist local communities and residents in

			 preserving these unique cultural, historical and natural resources.

			3.DefinitionsAs used in this Act—

			(1)the term heritage area means

			 the Northern Rio Grande

			 National Heritage Area;

			 and

			(2)the term Secretary means the

			 Secretary of the Interior.

			4.Northern Rio Grande

			 National Heritage Area

			(a)EstablishmentThere is hereby established the Northern

			 Rio Grande National Heritage Area in the State of New Mexico.

			(b)BoundariesThe heritage area shall include the

			 counties of Santa Fe, Rio Arriba, and Taos.

			(c)Management

			 entity

				(1)The Northern Rio Grande National Heritage

			 Area, Inc., a non-profit corporation chartered in the State of New Mexico,

			 shall serve as the management entity for the heritage area.

				(2)The Board of Directors for the management

			 entity shall include representatives of the State of New Mexico, the counties

			 of Santa Fe, Rio Arriba and Taos, tribes and pueblos within the heritage area,

			 the cities of Santa Fe, Espanola and Taos, and members of the general public.

			 The total number of Board members and the number of Directors representing

			 State, local and tribal governments and interested communities shall be

			 established to ensure that all parties have appropriate representation on the

			 Board.

				5.Authority and duties

			 of the management entity

			(a)Management

			 plan

				(1)Not later than 3 years after the date of

			 enactment of this Act, the management entity shall develop and forward to the

			 Secretary a management plan for the heritage area.

				(2)The management entity shall develop and

			 implement the management plan in cooperation with affected communities, tribal

			 and local governments and shall provide for public involvement in the

			 development and implementation of the management plan.

				(3)The management plan shall, at a

			 minimum—

					(A)provide recommendations for the

			 conservation, funding, management, and development of the resources of the

			 heritage area;

					(B)identify sources of funding;

					(C)include an inventory of the cultural,

			 historical, archaeological, natural, and recreational resources of the heritage

			 area;

					(D)provide recommendations for educational and

			 interpretive programs to inform the public about the resources of the heritage

			 area; and

					(E)include an analysis of ways in which local,

			 State, Federal, and tribal programs may best be coordinated to promote the

			 purposes of this Act.

					(4)If the management entity fails to submit a

			 management plan to the

			 secretary

						Secretary as provided in

			 paragraph (1), the heritage area shall no longer be eligible to receive Federal

			 funding under this Act until such time as a plan is submitted to the

			 Secretary.

				(5)The Secretary shall approve or disapprove

			 the management plan within 90 days after the date of submission. If the

			 Secretary disapproves the management plan, the Secretary shall advise the

			 management entity in writing of the reasons therefore and shall make

			 recommendations for revisions to the plan.

				(6)The management entity shall periodically

			 review the management plan and submit to the Secretary any recommendations for

			 proposed revisions to the management plan. Any major revisions to the

			 management plan must be approved by the Secretary.

				(b)AuthorityThe management entity may make grants and

			 provide technical assistance to tribal and local governments, and other public

			 and private entities to carry out the management plan.

			(c)DutiesThe management entity shall—

				(1)give priority in implementing actions set

			 forth in the management plan;

				(2)coordinate with tribal and local

			 governments to better enable them to adopt land use policies consistent with

			 the goals of the management plan;

				(3)encourage by appropriate means economic

			 viability in the heritage area consistent with the goals of the management

			 plan; and

				(4)assist local and tribal governments and

			 non-profit organizations in—

					(A)establishing and maintaining interpretive

			 exhibits in the heritage area;

					(B)developing recreational resources in the

			 heritage area;

					(C)increasing public awareness of, and

			 appreciation for, the cultural, historical, archaeological and natural

			 resources and sits in the heritage area;

					(D)the restoration of historic structures

			 related to the heritage area; and

					(E)carrying out other actions that the

			 management entity determines appropriate to fulfill the purposes of this Act,

			 consistent with the management plan.

					(d)Prohibition on

			 acquiring real propertyThe

			 management entity may not use Federal funds received under this Act to acquire

			 real property or an interest in real property.

			(e)Public

			 meetingsThe management

			 entity shall hold public meetings at least annually regarding the

			 implementation of the management plan.

			(f)Annual reports

			 and audits

				(1)For any year in which the management entity

			 receives Federal funds under this Act, the management entity shall submit an

			 annual report to the Secretary setting forth accomplishments, expenses and

			 income, and each entity to which any grant was made by the management

			 entity.

				(2)The management entity shall make available

			 to the Secretary for audit all records relating to the expenditure of Federal

			 funds and any matching funds. The management entity shall also require, for all

			 agreements authorizing expenditure of Federal funds by other organizations,

			 that the receiving organization make available to the Secretary for audit all

			 records concerning the expenditure of those funds.

				6.Duties of the

			 Secretary

			(a)Technical and

			 financial assistanceThe

			 Secretary may, upon request of the management entity, provide technical and

			 financial assistance to develop and implement the management plan.

			(b)PriorityIn providing assistance under subsection

			 (a), the Secretary shall give priority to actions that facilitate—

				(1)the conservation of the significant

			 natural, cultural, historical, archaeological, scenic, and recreational

			 resources of the heritage area; and

				(2)the provision of educational, interpretive,

			 and recreational opportunities consistent with the resources and associated

			 values of the heritage area.

				7.Savings

			 provisions

			(a)No effect on

			 private propertyNothing in

			 this Act shall be construed—

				(1)to modify, enlarge, or diminish any

			 authority of Federal, State, or local governments to regulate any use of

			 privately owned lands; or

				(2)to grant the management entity any

			 authority to regulate the use of privately owned lands.

				(b)Tribal

			 landsNothing in this Act

			 shall restrict or limit a tribe from protecting cultural or religious sites on

			 tribal lands.

			(c)Authority of

			 governmentsNothing in this

			 Act shall—

				(1)modify, enlarge, or diminish any authority

			 of Federal, State, tribal, or local governments to manage or regulate any use

			 of land as provided for by law or regulation; or

				(2)authorize the management entity to assume

			 any management authorities over such lands.

				(d)Trust

			 responsibilitiesNothing in

			 this Act shall diminish the Federal Government’s trust responsibilities or

			 government-to-government obligations to any federally recognized Indian

			 tribe.

			8.SunsetThe authority of the Secretary to provide

			 assistance under this Act terminates on the date that is 15 years after the

			 date of enactment of this Act.

		9.Authorization of

			 appropriations

			(a)In

			 generalThere are authorized

			 to be appropriated to carry out this Act $10,000,000, of which not more than

			 $1,000,000 may be authorized to be appropriated for any fiscal year.

			(b)Cost-Sharing

			 requirementThe Federal share

			 of the total cost of any activity assisted under this Act shall be not more

			 than 50 percent.

			

	

		February 16, 2005

		Reported with amendments

	

